The State of TexasAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 18, 2014

               Nos. 04-14-00136-CR, 04-14-00137-CR, 04-14-00138-CR, & 04-14-00139-CR

                                         Billy Edward GONZALEZ,
                                                  Appellant

                                                       v.

                                         THE STATE OF TEXAS,
                                               Appellee

                          From the 381st Judicial District Court, Starr County, Texas
                   Trial Court Nos. 12-CR-611, 12-CR-615-CR, 12-CR-613, & 12-CR-609
                                 Honorable Jose Luis Garza, Judge Presiding

                                                O R D E R
         The trial court imposed the sentences in Appeal Nos. 04-14-00136-CR, 04-14-00138-CR, and 04-14-
00139-CR on October 30, 2013, and signed the order being appealed in Appeal No. 04-14-00137-CR on
October 31, 2013. Appellant did not file a motion for new trial. Because appellant did not file a timely
motion for new trial, the deadline for filing the notice of appeal was November 29, 2014, for Appeal Nos. 04-
14-00136-CR, 04-14-00138-CR, and 04-14-00139-CR, and December 2, 2014, for Appeal No. 04-14-00137-
CR. TEX. R. APP. P. 26.2(a)(1). A notice of appeal was not filed until February 25, 2014, and the record
shows it was not mailed until February 18, 2104, and appellant did not file a motion for extension of time to
file the notice of appeal. See TEX. R. APP. P. 26.3.

         We therefore order appellant to file a written response on or before April 17, 2014 showing cause
why these appeals should not be dismissed for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996) (holding that timely notice of appeal is necessary to invoke court of appeals’
jurisdiction). If appellant fails to satisfactorily respond within the time provided, the appeals will be
dismissed. If a supplemental clerk’s record is required to show jurisdiction, appellant must ask the trial court
clerk to prepare one and must notify the clerk of this court that such a request was made.

         We order all deadlines in this matter suspended until further order of the court. We further order the
clerk of this court to serve a copy of this order on all counsel and the court reporter.

                                                            _________________________________
                                                            Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this
18th day of March, 2014.

                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court